RUSSELL, Judge.
The appellants owned and operated a service station in Mobile, Alabama. While in their employ, the appellee’s husband was murdered. Pursuant to the trial court’s order the appellants were compelled to pay damages to the appellee, including hospital and funeral expenses for her deceased husband, compensation owed to the employee pursuant to § 25-5-8(c), Ala.Code 1975 (1986 Repl.Vol.), an attorney’s fee, and costs. This appeal followed.
This case was submitted on appellants’ brief only. We find, however, that the appellants have failed to satisfy the requirements of Rule 28(a), Alabama Rules of Appellate Procedure. Such failure places them in a perilous position and allows us no alternative but to affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
AFFIRMED.
INGRAM, P.J., and ROBERTSON, J., concur.